Case 1:19-cr-02032-SMJ ECF No. 194-2 filed 09/11/20 PagelD.1335 Page 1 of 13

EXHIBIT B
_ Case 1:19-cr-02032-SMJ ECF No. 194-2

 

The Deputy Atiersey General

filed 09/11/20 PagelD.1336 Page 2 of 13

U.S. Department of Justice

Office of the Deputy Attorney General

Washinumer, P40, MIS 40

January 6, 2017

MEMORANDUM FOR HEADS OF DEPARTMENT LAW ENFORCEMENT COMPONENTS
ALL DEPARTMENT PROSECUTORS

FROM:

SUBJECT:

Sally Q, Yates GAS

Deputy Attorney General

Eyewitness Identification: Procedures for Conducting Photo Arrays
ee es == ae es — — eee. a tana ————

Eyewitness identifications play an important role in our criminal justice system, both by
helping officers and agents identify suspects during an investigation and by helping juries
determine guilt at trial. It is therefore crucial that the procedures law enforcement officers follow
in conducting those identifications ensure the accuracy and reliability of evidence elicited from

eyewitnesses.

There are several ways for law enforcement officers to test whether an eyewitness can
identify a perpetrator, and the appropriate method for administering such a test varies depending
on the circumstances. When the perpetrator is a stranger to the witness, the mast common
method involves the use of a “photo array,” whereby a law enforcement officer displays a
photograph of the suspect alang with images of similar looking individuals for comparison,' This
type of identification procedure has become particularly popular in recent years, in part because it
can be assembled quickly and does not require the physical presence of the suspect or other

individuals for a live line-up,

The Department of Justice last addressed procedures for photo arrays in its 1999
publication, Eyewitness Evidence: A Guide for Law Enforcement, Research and practice have
both evolved significantly since then. For example, a growing body of research has highlighted
the importance of documenting a witness’s self-reported confidence at the moment of the initial
identification, in part because such confidence is often a more reliable predictor of eyewitness
accuracy than a witness’s confidence at the time of trial, Similarly, there has been an evolution in
views on whether the “sequential” administration of a photo array (presenting the witness one
photo at a time) results in more accurate identifications than a “simultaneous” administration
(presenting all of the photos at once). At the end of this memorandum is a summary of these and
other recent developments in the field of eyewitness identification.

 

' A “photo array” is distinct from other law enforcement techniques involving photographs used to

obtain investigative leads, such as “mug books” and single confirmatory photographs, which are outside

the scope of this memorandum.
Case 1:19-cr-02032-SMJ ECF No. 194-2 filed 09/11/20 PagelD.1337 Page 3 of 13

Over the past year, a team of Department experts—including prosecutors, law
enforcement personnel, and social scientists—have worked together to study the research and
identify best practices. Their work culminated in the attached document, which outlines
procedures for the administration of photo arrays. These procedures are not a step-by-step
description of how fo conduct photo arrays, but rather set ont principles and describe examples of

how to perform them.

The heads of the Department’s law enforcement components should review these
procedures and, to the extent necessary, update their own internal policies to ensure that they are
consistent with the procedures described in this document, In addition, all Department
prosecutors should review these procedures and take them into consideration when deciding
whether to charge a case involving an eyewitness identification. Although nothing in this
memorandum implies that an identification not done in accordance with these procedures is
unreliable or inadmissible in court, it is important that prosecutors identify potential issues in the
administration of a photo array early in an investigation and take any such issues into account
when evaluating the overall strength of the evidence in their case.

These procedures are designed to promote sound professional practices and consistency
across the Department’s law enforcement efforts. As stated in several sections, the principles
may be adjusted in light of specific citcumstances—including, but not limited to, exigent
circumstances, limitations on personnel or other resources, concems for a witness’s fears and
safety, and sensitivity to victims—and each identification must be evaluated on its own merits.

Thank you for your attention to this issue and for everything you do at this Department to
ensure the administration of justice.
Case 1:19-cr-02032-SMJ ECF No. 194-2

1.1

1.2

Zul

2.2

2.3

3.1

3.2

filed 09/11/20 PagelD.1338 Page 4 of 13

U.S. DEPARTMENT OF JUSTICE

EYEWITNESS IDENTIFICATION
PROCEDURES FOR CONDUCTING PHOTO ARRAYS!

Location of the Photo Array ©

Unless impracticable, the witness should view the photo array out of earshot and view of
others and in a location that avoids exposing the witness to information or evidence that
could influence the witness’s identification, including information about the case, the
progress of the investigation, or the suspect.

Neither the suspect nor any photographs of the suspect (including wanted posters) should
be visible in any area where the witness will be present.

Photograph of the Suspect

When selecting a photograph of the suspect for the photo array, the administrator should
include only one suspect in each photo array regardless of the total number of
photographs and regardless of whether multiple suspects fit the same description.

Unless impracticable, the administrator should select a photograph of the suspect that
resembles the witness’s description of the perpetrator or the perpetrator’s appearance at
the time of the incident.

The administrator should avoid using a photo that is several years old or has different
characteristics (for example, hair style, or facial hair) than those described, unless a
current photograph cannot be taken or procured.

Selection of Filler Photographs
A photo array should include at least five filler, or non-suspect, photographs.

Fillers should generally fit the witness’s description of the perpetrator, including such
characteristics as gender, race, skin color, facial hair, age, and distinctive physical
features. They should be sufficiently similar so that a suspect’s photograph does not stand

' This document is not intended to create, does not create, and may not be relied upon to create

 

any rights, substantive or procedural, enforceable at law by any party in any matter civil or criminal.
Nothing in these procedures implies that an identification not done in accordance with them is unreliable

or inadmissible in court,
Case 1:19-cr-02032-SMJ ECF No. 194-2 filed 09/11/20 PagelD.1339 Page 5 of 13

3.3

3.4

3.5

3.6

3.7

4.1]

3.1

out, but not so similar that a person who knew the suspect would find it difficult to
distinguish him or her, When viewed as a whole, the atray should not point to or suggest
the suspect to the witness.

Where the suspect has a unique feature, such as a scar, tattoo, or mole, or distinctive
clothing that would make him or her stand out in a photo array, filler photographs should
include that unique feature either by selecting fillers who have such a feature themselves
or by altering the photographs of fillers to the extent necessary to achieve a consistent
appearance, If the suspect’s distinctive feature cannot be readily duplicated on the filler
photographers, then the suspect’s feature can be blacked out and a similar black mark can
be placed on the filler photographs. The administrator should document any alterations
to either the fillers or the suspect’s photograph as well as the reason(s) for doing so.

Photographs should be of similar size, background, format, and color. Photographs
should be numbered or labeled in a manner that does not disclose any person’s identity or
the source of the photograph. No other writing or information should be visible.

Nothing should appear on the photos that suggests a person’s name, his or her inclusion
in a previous array, or any information about previous arrests or identifications.

If there are multiple perpetrators or multiple suspects, the administrator should inform the
witness in advance that more than one array will be shown.

Fillers should not be reused in arrays for different suspects shown to the same witness.

Method of Presenting Photographs

Administrators may employ either sequential or simultaneous procedures. Under a
sequential procedure, the witness looks at one photograph at a time in a finite number of
photographs until he or she has seen all in the array (with each photo being taken back
before the next one is shown), In a simultaneous procedure, the witness observes all of
the photos in the array at once.

Administrator’s Knowledge of the Suspect

The administrator must ensure that he or she does not suggest to the witness — even
unintentionally — which photograph contains the image of the suspect. Oftentimes, the
best and simplest way to achieve this is by selecting an administrator who is not involved
in the investigation and does not know what the suspect looks like.
Case 1:19-cr-02032-SMJ ECF No. 194-2 filed 09/11/20 PagelD.1340 Page 6 of 13

5.2

3.3

3.4

6.1

6.2

6.3

There are times when such “blind” administration may be impracticable, for example,
when all of the officers in an investigating office already know who the suspect is, or
when a victim-witness refuses to participate in a photo array unless it is administered by
the investigating officer. In such cases, the administrator should adopt “blinded”
procedures, so that he or she cannot see the order or arrangement of the photographs
viewed by the witness or which photograph(s) the witness is viewing at any particular
moment.

“Blinded” administration can be accomplished by:

5.3.1 Jf simultaneous administration: Randomizing the order of photographs and
shielding the administrator from the photographs (for example, by displaying the
images on a computer screen between the witness and the administrator, so that
the witness can see it but the administrator cannot).

5.3.2 If sequential administration: Putting each photograph in its own physical folder,
shuffling the order of the folders, and standing where the administrator cannot see
which photographs the witness is viewing.

There may be exceptional circumstances in which it is not practicable to conduct either a
blind or blinded photo array. In those instances, the administrator should document the
reasons for the non-blind(ed) procedure and be prepared to explain the reasons for
conducting such an alternative procedure.

Instructions to Witness

The administrator should read instructions to the witness and then permit the witness to
read them and ask any questions. The witness and administrator should sign and date the
instructions.

The administrator should not interrupt the witness so long as she or he is looking at the
array. However, when it becomes apparent that the witness is finished and no longer
looking at the array, the administrator should end the procedure,

Instructions should use language similar to that below:

6.3.1 “In a moment, you will be shown a group of photographs. The group of
photographs may or may not contain a photograph of the person who committed
the crime of which you are the victim [or witness].”
Case 1:19-cr-02032-SMJ ECF No. 194-2 filed 09/11/20 PagelD.1341 Page 7 of 13

71

7.2

73

6.3.2

6.3.3

6.3.4

6.3.5

6.3.6

6.3.7

6.3.8

6.3.9

“Sometimes a person may look different in a photograph than in real life because
of different hair styles, facial hair, glasses, a hat, or other changes in appearance,
Keep in mind that how a photograph was taken or developed may make a
person’s complexion look lighter or darker than in real life.”

“Please let me know if you recognize the person who committed the crime [or the
actions you witnessed]. If you do recognize someone, please tell me how
confident you are of your identification.”

“You may not recognize anyone. That is okay, Just say so. Whether or not you
select someone, we will continue to investigate the case.”

“Do not assume that I know who committed this crime.”

“Pay no attention to any marking or numbers on the photographs or any
differences in the type or style of the photographs. They are not relevant to
identifying anyone in the photographs.”

“Please do not discuss this procedure or any photograph that you may pick with
any other witness in this case.”

“Please let me know if you do not understand these instructions or if you have any
questions.”

Uf sequential administration: “You are going to look at the photographs one at a
time, You may make a decision at any time. If you select a photograph before
you get to the end, our protocol requires that you look at the rest of the
photographs anyway. If, after seeing all the photographs, you want to see one or
more photographs again, you should look at the entire array again.”

Multiple Witnesses

If multiple witnesses are to be presented with photo arrays, each witness should be
instructed and view the photo array separately.

A witness should not be able to hear or observe other witnesses during an identification
procedure.

A witness who has seen the array should not return to the same atea when other witnesses
are waiting to see the array.
Case 1:19-cr-02032-SMJ ECF No. 194-2 filed 09/11/20 PagelD.1342 Page 8 of 13

7.4

8.1

8,2

8.3

9.1

For each suspect, the administrator should use the same photo array for multiple
witnesses. However, the order of appearance in the photo array should be changed if

possible,
Administrator Feedback

The administrator must avoid any words, sounds, expressions, actions or behaviors that
suggest who the suspect is. Before, during, or after conducting the photo array, the
administrator should not:

8.1.1 Volunteer information about the suspect or the case;
8.1.2 Indicate that the administrator knows who the suspect is;

8.1.3 Indicate to the witness that he or she has picked the “right” or “wrong”
photograph; or

8.1.4 Tell the witness that any other witness has made an identification.

If the witness makes an identification, the administrator should ask the witness to state in
his or her own words how confident he or she is in the identification (known as a
“statement of confidence”).

If the witness is vague in his or her answer, such as, “I think it’s #4,” the administrator
should say: “You said [I think it’s #4]. What do you mean by that?”

Documentation?

The witness’s identification of a photo, if any, and the corresponding statement of
confidence should be clearly documented by:

9.1.1 Video- or audio-recording the photo array;? or

9.1.2 The administrator immediately writing down as close to verbatim as possible the
witness’s identification and statement of confidence, as well as any relevant

 

? This section assumes the use of printed photographs. If the photo array is presented on a computer

Screen, the administrator should ensure that the same information described in this section is captured and
saved electronically,

4 Electronic recording serves several important purposes: it preserves the identification process for

later review in court, it protects officers against unfounded claims of misconduct, and it allows fact
finders to directly evaluate a witness’s verbal and nonverbal reactions and any aspects of the array
procedure that would help to contextualize or explain the witness’ selection,
Case 1:19-cr-02032-SMJ ECF No. 194-2 filed 09/11/20 PagelD.1343 Page 9 of 13

9.2

9.3

9.4

gestures or non-verbal reactions. The witness should confirm the accuracy of the
statement.

The witness should indicate his or her identification in writing.

9.2.1

9.2.2

9.2.3

[If simultaneous administration: The witness should circle the photograph chosen
and then sign and date the photograph.

Lf sequential administration: The witness should sign and date the front or back of
the photograph chosen.

If a witness fails to make an identification, the administrator should record so in
writing.

The administrator should document the following elements of the identification

procedure:

9.3.1 The approximate amount of time it took the witness to make an identification;
9.3.2 The presentation method and order of the photographs displayed;

9.3.3 The names of all persons present during administration; and

9.3.4 Any other facts or circumstances that would help contextualize or explain the

witness’s selection.

In addition to documenting information about an identification, the administrator should
pteserve as evidence:

9.4,]

9.4.2

The written copy of the instructions signed and dated by the witness and the
administrator; and

All photographs shown to the witness, including any identified, signed, and dated
by the witness.
Case 1:19-cr-02032-SMJ ECF No. 194-2 filed 09/11/20 PagelD.1344 Page 10 of 13

PROCEDURES FOR CONDUCTING PHOTO ARRAYS
APPENDIX

For decades, law enforcement agencies at the federal, state, and local levels have used
varying practices for the identification of suspects by eyewitnesses to crimes, while researchers
have studied the science of human perception underlying eyewitness identification. In
recognition of advancements in scientific knowledge and changes in practice, the National
Academies of Science (NAS) convened a committee of experts to evaluate eyewitness
identification procedures and, in 2014, published a report summarizing its findings entitled,
Identifying the Culprit: Assessing Eyewitness Identification.’ Although acknowledging that more
research is still needed, the committee concluded that “a range of [identification] practices has
been validated by scientific methods and research and represents a Starting place for efforts to
improve eyewitness identification procedures.””

This appendix provides a brief explanation of both the research and practical experience
behind several of the procedures outlined earlier in this memorandum. This summary is not
meant to be exhaustive, in part because research continues to advance on eyewitness
identification procedures, including photo arrays, Furthermore, the described procedures are
only exemplary and do not create an enforceable right in any civil or criminal matter. The intent
of this summary is to provide law enforcement agents and prosecutors an understanding of the
reasons behind several of the procedures that either are not widely known or were not addressed
in a prior publication on eyewitness identification from the National Institute of Justice?

Sequential vs. Simultaneous Identification Methods

Historically, many law enforcement agencies employed simultaneous identification
procedures, in which an eyewitness views all of the photos in an array at once. In the late 1980s,
psychological research began to suggest that sequential methods, in which witnesses are shown
one photo at a time, would be better at preventing erroneous identifications without reducing the
tate of correct identifications,’ As a result, several police agencies, including those in North
Carolina’ and Massachusetts,® turned to the sequential method for photo arrays. More recently,

 

' National Academies of Science, Identifying the Culprit: Assessing Eyewitness Identification (2014),
available at: https://www.nap.edu/catalop/1 889 I /identifying-the-culprit-assessing-eyewitness-
identification.

? Id. at xiv.

3 National Institute of Justice, Eyewitness Evidence: A Guide for Law Enforcement (1999).

* Roderick Lindsay & Gary Wells, “Improving Eyewitness Identifications from Lineups:
Simultaneous Versus Sequential Lineup Presentation,” 70 Journal of Applied Psychology $56 (1985);
Nancy Steblay, Jennifer Dysart, Solomon Fulero & R.C.L. Lindsay, “Eyewitness Accuracy rates in
Sequential and Simultaneous Lineup Presentations: A Meta-Analytical Comparison,” 25 Law and Human
Behavior 459 (2001).

°'N.C. Gen. Stat. § 154-284.52 (2007),

* See Massachusetts Supreme Judicial Court Study Group on Eyewitness Identification, Report and
Recommendations to the Justices (2013).
Case 1:19-cr-02032-SMJ ECF No. 194-2 filed 09/11/20 PagelD.1345 Page 11 of 13

however, some research has raised questions about the superiority of sequential methods. Those
studies tested techniques in the field’ as well as in the laboratory® and employed different
statistical tests to evaluate the accuracy of an eyewitness’ identification. This research reached
different conclusions, suggesting that simultaneous procedures may result in more true
identifications and fewer false ones.? Until additional research is conducted, however, it is not
possible to say conclusively whether one identification method is better than the other. Indeed,
the NAS recommended “that caution and care be used when considering changes to” sequential
or simultaneous procedures “unti] such time as there is clear evidence for the advantages of
doing so.”'” For this reason, this document does not take a position on which procedure should
be used.

Investigator Influence and Blind ys. Blinded Procedures

An investigator’s statements when administering an identification procedure can
influence a witness’ selection of a suspect in a photo array as well as his or her confidence in the
choice,"' Influence can occur, for example, when the investigator suggests in advance that the
perpetrator is in the array (“We found the guy with your credit cards” or “We arrested someone
we want you to identify”), when the investigator confirms or disconfirms the witness’s pick
(“Good work! You picked the right guy”), or when the administrator communicates such
messages through nonverbal gestures,'? In either case, witnesses may be more inclined to select a
photograph from the array or to be more confident in their selection than they otherwise would
be. “Suggestiveness during an identification procedure can result in suppression of both out-of-
court and in-court identifications and thereby seriously impair the prosecution’s ability to prove

 

"Karen Amendola & John Wixted, “The Role of Site Variance in the American Judicature Society
Field Study Comparing Simultaneous and Sequential Lineups.” Journal of Quantitative Criminology
(2015), doi:10.1007/s10940-015-9273-6.

® David Dobolyi & Chad Dodson, “Eyewitness Confidence in Simultaneous and Sequential Lineups:
A Criterion Shift Account for Sequential Mistaken Identification Overconfidence,”19 Journal of
Experimental Psychology; Applied 345 (2013).

* John Wixted, Laura Mickes, John Dunn, Steven Clark & William Wells, “Estimating the Reliability
of Eyewitness Identifications from Police Lineups,” 113 Proceedings of the National Academy of
Sciences, 304 (January 12, 2016); John Wixted, Laura Mickes, Steven Clark, Scott Gronlund & Henry
Roediger, “Initial Eyewitness Confidence Reliably Predicts Eyewitness Identification Accuracy,” 70
American Psychologist 515 (September 2015).

1° National Academies of Science, supra note 1, at 118. See also International Association of Chiefs
of Police, Model Policy (2016).

"' Amy Bradfield Douglass & Nancy Steblay, “Memory Distortion in Eyewitnesses: A Meta-Analysis
of the Post-Identification Feedback Effect,” 20 Applied Cognitive Psychology 859 (2006); Carla Maclean,
C.A. Elizabeth Brimaconibe, Meredith Allison & Helena Kadlec, “Post-Identification Feedback Effects:
Investigators and Evaluators,” 25 Applied Cognitive Psychology 739 (2011); Gary Wells & Amy
Bradfield, “Good, You identified the Suspect: Feedback to Eyewitnesses Distorts Their Reports of the
Witnessing Experience,” 83 Journal of Applied Psychology 360 ( 1993); Nancy Steblay, Gary Wells, &
Amy Bradfield Douglass, “The Eyewitness Post Identification Feedback Effect 15 Years Later:
Theoretical and Policy Implications,” 20 Psychology, Public Policy & Law | (2014).

? National Academies of Science, supra note 1,
Case 1:19-cr-02032-SMJ ECF No. 194-2 filed 09/11/20 PagelD.1346 Page 12 of 13

its case beyond a reasonable doubt.”!?

There are several recommended approaches to avoid inappropriate investigator influence
or an allegation of inappropriate investigator influence. First, as the procedures in this document
outline, administrators of photo arrays must consciously “avoid any words, sounds, expressions,
actions or behaviors that suggest who the suspect is.” Second, feedback is virtually impossible
when the administrator does not know who the suspect is or which photograph is that of the
suspect. As the NAS explains, “if administrators are not involved with the construction of the
lineup and are unaware of the placement of the potential suspect in the sequence, then they
catmot influence the witness.”!4

Although the NAS recommends blind procedures, it acknowledges that such procedures
may not be feasible in some circumstances because of “financial costs and human resource
demands.” In these situations, investigators should at least use “blinded” procedures in which
the administrator cannot see the order or arrangement of the photographs viewed by the witness
or which photograph(s) the witness is viewing at any particular moment. However, even in these
citcumstances the NAS believes that law enforcement should consider “new technologies” such
as “computer-based presentation technology” to prevent inadvertent suggestiveness.'® If neither
blind nor blinded procedures are practicable under certain circumstances, administrators should
document the steps they took to avoid any influence before or after the array was shown and a
confidence statement was taken.

Confidence Statements

When the Supreme Court decided Manson y, Brathwaite,!” establishing criteria to
evaluate the reliability of eyewitness identification, it premised admissibility in part on the
witness’s self-reported confidence at the time of the initial identification procedure. After
decades of research investigating and even questioning the science behind the Court’s holding,!®
new research finds that a witness’s confidence at the time of an initial identification is a reliable
indicator of accuracy.’? For this reason, the NAS has recommended “that law enforcement
document the witness’ level of confidence verbatim at the time when she or he first identifies a

 

8 7d. at 107.

14 Td. at 106.

5 7,

16 Id.

'" Manson v. Brathwaite, 432 U.S. 98 (1977).

'* See., e.g., Gary Wells, Elizabeth Olson & Steve Charman, “The Confidence of Eyewitnesses in
their Identifications from Lineups,” 5 Current Directions in Psychological Sciences, 151 (2002); Steven
Penrod & Brian Cutler, “Witness Confidence and Witness Accuracy: Assessing Their Forensic Relation,”
| Psychology, Public Policy & Law 817 (1995); National Academies of Science, supra note 1,

John Wixted & Gary Wells, “The Relationship between Eyewitness Confidence and Identification
Accuracy: A New Synthesis,” Psychological Science in the Public Interest (in press); Wixted, et al,
supra note 9.
Case 1:19-cr-02032-SMJ ECF No. 194-2 filed 09/11/20 PagelD.1347 Page 13 of 13

suspect ... .”2° Further, to prevent any undue suggestion and to ensure that investigators and
fact-finders fully understand the level of the witness’ confidence, the NAS recommends that the
“witness’ self-report . . . should be given in the witness’ own words,””!

Recording the Photo Array

A witness’s identification and assessment of certainty cannot be easily challenged if law
enforcement agencies electronically record the identification procedure and the witness’s
response. Electronic recording preserves the identification process for later review in court and
also protects officers against unfounded claims of misconduct. Video-recording is helpful
because it allows fact finders to directly evaluate a witness’s verbal and nonverbal reactions and
any aspects of the array procedure that would help to contextualize or explain the witness’
selection. As of 2013, approximately one-fifth of state and local law enforcement agencies had
instituted video-recording of photo arrays.”* The NAS recommended “that the video recording of
eyewitness identification procedures pccomie standard practice,” and the practice continues to
expand as legislation” and model policies*> urge its implementation. If video is impracticable,
however, an audiotape may be useful because it allows judges and jurors to‘hear exactly what
was said by both the administrator and the witness rather than relying exclusively on an oral or
written report about the procedure.

 

*© National Academies of Science, supra note 1, at 108.

21 Iq.

* Police Executive Research Foundation, A National Survey of Eyewitness Identification Procedures
in Law Enforcement Agencies (2013).

?3 National Academies of Science, supra note 1, at 108.

24 TI, Comp, Stat. 725 § 5/107A-2 (2015), N.C. Gen. Stat. §15-284.52 (2007).

> See International Association of Chiefs of Police, Model Policy: Eyewitness Identification (2010);
Municipal Police Training Council of New York, /dentification Procedures: Photo Arrays and Line-ups
Model Policy (2015); Attorney General of Wisconsin, Model Policy and Procedure for Eyewitness

Identification (2010).

10
